Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 through 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 through 14 of copending Application No. 17134932 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

With regard to claims 1 through 14:
Current Application 17135016
Pending Application 17134932
Claim 1
An emission controller, comprising one or more emission control circuits, wherein each of the one or more emission control circuits comprises:
a first processing module electrically connected to a starting signal terminal, a first voltage signal terminal, a first control signal terminal and a second control signal terminal and configured to generate a first signal to a first node in response to a first control signal, a second control signal and a second signal;
a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to generate the second signal to a second node in response to the first control signal and the first signal;
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to a third node and generate a fourth 
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein the shift control module comprises:
a sixteenth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and
a seventeenth thin film transistor having a control electrode electrically connected to the third node, a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal.



Claim 2
the first processing module comprises:
     a first thin film transistor having a control electrode electrically connected to the first control signal terminal, a first electrode electrically connected to the first node, and a second
electrode electrically connected to the starting signal terminal;
     a second thin film transistor having a control electrode electrically connected to the second
control signal terminal, a first electrode, and a second electrode electrically connected to the
first node; and
     a third thin film transistor having a control electrode electrically connected to the second
node, a first electrode electrically connected to the first voltage signal terminal, and a second electrode electrically connected to the first electrode of the second thin film transistor.


Claim 3

     a fourth thin film transistor having a control electrode electrically connected to the first node, a first electrode, and a second electrode electrically connected to the first control signal terminal;
     a fifth thin film transistor having a control electrode electrically connected to the first node,
a first electrode electrically connected to the second node, and a second electrode electrically connected to the first electrode of the fourth thin film transistor; and
     a sixth thin film transistor having a control electrode electrically connected to the first control signal terminal, a first electrode electrically connected to the second node, and a second electrode electrically connected to the second voltage signal terminal.


Claim 4
the third processing module comprises:
     a first capacitor having a first electrode electrically connected to the second node and a second electrode electrically connected to the third node;
     a seventh thin film transistor having a control electrode electrically connected to the second node, a first electrode electrically connected to the third node, and a second electrode electrically connected to the second control signal terminal;
     an eighth thin film transistor having a control electrode electrically connected to the second control signal terminal, a first electrode electrically connected to the third node, and a second electrode electrically connected to the fourth node;
     a ninth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the first voltage signal terminal, and a second electrode electrically connected to the fourth node; and 
     a second capacitor having a first electrode electrically connected to the first voltage signal terminal and a second electrode electrically connected to the fourth node.


Claim 5
the output module comprises:
     a tenth thin film transistor having a control electrode electrically connected to the fourth
node, a first electrode electrically connected to the first voltage signal terminal, and a second

     an eleventh thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the output terminal, and a second electrode electrically connected to the second voltage signal terminal.


Claim 6
a third capacitor having a first electrode electrically connected to the first node and a second electrode electrically connected to the second control signal terminal.



Claim 7
the one or more emission control circuits  comprise a plurality of cascaded emission control circuits, wherein among the plurality of cascaded emission control circuits, the shift control terminal of an emission control circuit is electrically connected to the starting signal terminal of a next emission control circuit.



Claim 8
among the plurality of cascaded emission control circuits, the first control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a first clock signal line, and the second control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a second clock signal line; and the first control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the second clock signal line, and the second control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the first clock signal line.
 


Claim 9
A driving method for an emission controller, wherein the emission controller comprises:

a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to generate the second signal to a second node in response to the first control signal and the first signal;
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to a third node and generate a fourth signal to a fourth node in response to the second control signal, the second signal and the first signal;
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein the driving method for the emission controller comprises steps of:
in a first period in which the starting signal terminal provides low level, the first control signal terminal provides low level and the second control signal terminal provides high level , generating, by the first processing module, low level to the first node in response to low level provided by the first control signal terminal, generating, by the second processing module, low level to the second node in response to low level provided by the first control signal terminal and low level at the first node, generating, by the third processing module, high level to the third node and high level to the fourth node in response to low level at the second node and low level at the first node, controlling, by the output module, the output terminal to output low level in response to low level at the first node, and controlling, by the shift control module, the shift control terminal to output low level in response to the first signal;
in a second period in which the starting signal terminal provides low level, the first control signal 
in a third period in which the starting signal terminal provides high level, the first control signal terminal provides low level, and the second control signal terminal provides high level, generating, by the first processing module, high level to the first node in response to low level provided by the first control signal terminal, generating, by the second processing module, low level to the second node in response to low level provided by the first control signal terminal, generating, by the third processing module, high level to the third node in response to low level at the second node, maintaining high level at the fourth node, maintaining low level output at the output terminal, and maintaining low level output at the shift control terminal;
in a fourth period in which the starting signal terminal provides high level, the first control signal terminal provides high level, the second control signal terminal provides low level, and the first node is maintained at high level and the second node is maintained at low level, generating, by the third processing module, low level to the third node and low level to the fourth node in response to low level at the second node and low level provided by the second control signal terminal, controlling, by the output module, the output terminal to output high level in response to low level at the fourth node, and controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node or the fourth node; and
in a fifth period, the starting signal terminal provides high level, the first control signal terminal provides low level, the second control signal terminal provides high level, and the first node is maintained at high level and the second node is maintained at low level, generating, by the third processing module, high level to the third node in response to low level at the second node, maintaining low level at the fourth node, maintaining high level output at the output module, controlling, by the shift control module, the shift control terminal to output high level n response to low level at the third node, or controlling, by the shift control module, the shift 



Claim 10

the shift control module comprises: a twelfth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and a thirteenth thin film transistor having a control electrode electrically connected to the fourth node, a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal,
in the fourth period, controlling, by the shift control module, the shift control terminal to output high level in response to low level at the fourth node comprises: in the fourth period, switching on the thirteenth thin film transistor under low level at the fourth node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level; and
in the fifth period, controlling, by the shift control module, the shift control terminal to output high level in response to low level at the fourth node comprises: in the fifth period, switching on the thirteenth thin film transistor under low level at the fourth node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level.


Claim 11

the shift control module comprises: a fourteenth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and a fifteenth thin film transistor having a control electrode electrically connected to the fourth node, a first electrode electrically connected to the first control signal terminal, and a second electrode electrically connected to the shift control terminal,
wherein controlling, by the shift control module, the shift control terminal to output high level in response to low level at the fourth node in the fourth period comprises: in the fourth period, 
wherein controlling, by the shift control module, the shift control terminal to output low level in response to low level at the fourth node in the fifth period comprises: in the fifth period, switching on the fifteenth thin film transistor under low level at the fourth node, and transmitting low level provided by the first control signal terminal to the shift control terminal, such that the shift control terminal outputs low level.


Claim 12

the shift control module comprises: a sixteenth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and a seventeenth thin film transistor having a control electrode electrically connected to the third node, a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal,
wherein controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node in the fourth period comprises: in the fourth period, switching on the seventeenth thin film transistor under low level at the third node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level.


Claim 13

the emission controller comprises one or more emission control circuits, and each of the one or more emission control circuits comprises:
a first processing module electrically connected to a starting signal terminal, a first voltage signal terminal, a first control signal terminal and a second control signal terminal and configured to generate a first signal to a first node in response to a first control signal, a second control signal and a second signal;
a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to 
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to a third node and generate a fourth signal to a fourth node in response to the second control signal, the second signal and the first signal;
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein the one or more emission control circuits comprise a plurality of cascaded emission control circuits, and among the plurality of cascaded emission control circuits, the shift control terminal of an emission control circuit is electrically connected to the starting signal terminal of a next emission control circuit.


Claim 14

the first control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a first clock signal line, and the second control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a second clock signal line; and the first control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the second clock signal line, and the second control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the first clock signal line.
Claim 1
An emission controller, comprising one or more emission control circuits, wherein each of the one or more emission control circuits comprises:
a first processing module electrically connected to a starting signal terminal, a first voltage signal terminal, a first control signal terminal and a second control signal terminal and configured to generate a first signal to a first node in response to a first control signal, a second control signal and a second signal;
a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to generate the second signal to a second node in response to the first control signal and the first signal;
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to a third node and generate a fourth 
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein the shift control module comprises:
a twelfth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and
a thirteenth thin film transistor having a control electrode electrically connected to the fourth node, a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal.



Claim 2
the first processing module comprises:
     a first thin film transistor having a control electrode electrically connected to the first control signal terminal, a first electrode electrically connected to the first node, and a second electrode electrically connected to the starting signal terminal;
     a second thin film transistor having a control electrode electrically connected to the second 
control signal terminal, a first electrode, and a second electrode electrically connected to the first node; and
     a third thin film transistor having a control electrode electrically connected to the second node, a first electrode electrically connected to the first voltage signal terminal, and a second electrode electrically connected to the first electrode of the second thin film transistor.


Claim 3

     a fourth thin film transistor having a control electrode electrically connected to the first node, a first electrode, and a second electrode electrically connected to the first control signal terminal;
     a fifth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the second node, and a second electrode electrically connected to the first electrode of the fourth thin film transistor; and
     a sixth thin film transistor having a control electrode electrically connected to the first control signal terminal, a first electrode electrically connected to the second node, and a second electrode electrically connected to the second voltage signal terminal.


Claim 4
the third processing module comprises:
     a first capacitor having a first electrode electrically connected to the second node and a second electrode electrically connected to the third node;
     a seventh thin film transistor having a control electrode electrically connected to the second node, a first electrode electrically connected to the third node, and a second electrode electrically connected to the second control signal terminal;
     an eighth thin film transistor having a control electrode electrically connected to the second control signal terminal, a first electrode electrically connected to the third node, and a second electrode electrically connected to the fourth node;
     a ninth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the first voltage signal terminal, and a second electrode electrically connected to the fourth node; and
     a second capacitor having a first electrode electrically connected to the first voltage signal terminal and a second electrode electrically connected to the fourth node.


Claim 5
the output module comprises:
     a tenth thin film transistor having a control electrode electrically connected to the fourth node, a first electrode electrically connected to the first voltage signal terminal, and a second 
     an eleventh thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the output terminal, and a second electrode electrically connected to the second voltage signal terminal.


Claim 7
a third capacitor having a first electrode electrically connected to the first node and a second electrode electrically connected to the second control signal terminal.



Claim 7
the one or more emission control circuits comprise a plurality of cascaded emission control circuits, wherein among the plurality of cascaded emission control circuits, the shift control terminal of an emission control circuit is electrically connected to the starting signal terminal of a next emission control circuit.



Claim 8
among the plurality of cascaded emission control circuits, the first control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a first clock signal line, and the second control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a second clock signal line; and the first control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the second clock signal line, and the second control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the first clock signal line.



Claim 9
A driving method for an emission controller, wherein the emission controller comprises:

a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to generate the second signal to a second node in response to the first control signal and the first signal;
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to a third node and generate a fourth signal to a fourth node in response to the second control signal, the second signal and the first signal;
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein the driving method for the emission controller comprises steps of: 
in a first period in which the starting signal terminal provides low level, the first control signal terminal provides low level and the second control signal terminal provides high level , generating, by the first processing module, low level to the first node in response to low level provided by the first control signal terminal, generating, by the second processing module, low level to the second node in response to low level provided by the first control signal terminal and low level at the first node, generating, by the third processing module, high level to the third node and high level to the fourth node in response to low level at the second node and low level at the first node, controlling, by the output module, the output terminal to output low level in response to low level at the first node, and controlling, by the shift control module, the shift control terminal to output low level in response to the first signal;
in a second period in which the starting signal terminal provides low level, the first control signal 
in a third period in which the starting signal terminal provides high level, the first control signal terminal provides low level, and the second control signal terminal provides high level, generating, by the first processing module, high level to the first node in response to low level provided by the first control signal terminal, generating, by the second processing module, low level to the second node in response to low level provided by the first control signal terminal, generating, by the third processing module, high level to the third node in response to low level at the second node, maintaining high level at the fourth node, maintaining low level output at the output terminal, and maintaining low level output at the shift control terminal;
in a fourth period in which the starting signal terminal provides high level, the first control signal terminal provides high level, the second control signal terminal provides low level, and the first node is maintained at high level and the second node is maintained at low level, generating, by the third processing module, low level to the third node and low level to the fourth node in response to low level at the second node and low level provided by the second control signal terminal, controlling, by the output module, the output terminal to output high level in response to low level at the fourth node, and controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node or the fourth node; and
in a fifth period, the starting signal terminal provides high level, the first control signal terminal provides low level, the second control signal terminal provides high level, and the first node is maintained at high level and the second node is maintained at low level, generating, by the third processing module, high level to the third node in response to low level at the second node, maintaining low level at the fourth node, maintaining high level output at the output module, controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node, or controlling, by the shift control module, the shift 



Claim 10

the shift control module comprises: a twelfth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and a thirteenth thin film transistor having a control electrode electrically connected to the fourth node, a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal,
in the fourth period, controlling, by the shift control module, the shift control terminal to output high level in response to low level at the fourth node comprises: in the fourth period, switching on the thirteenth thin film transistor under low level at the fourth node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level; and
in the fifth period, controlling, by the shift control module, the shift control terminal to output high level in response to low level at the fourth node comprises: in the fifth period, switching on the thirteenth thin film transistor under low level at the fourth node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level.


Claim 11

the shift control module comprises: a fourteenth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and a fifteenth thin film transistor having a control electrode electrically connected to the fourth node, a first electrode electrically connected to the first control signal terminal, and a second electrode electrically connected to the shift control terminal,
wherein controlling, by the shift control module, the shift control terminal to output high level in response to low level at the fourth node in the fourth period comprises: in the fourth period, switching on the fifteenth thin film transistor under 
wherein controlling, by the shift control module, the shift control terminal to output low level in response to low level at the fourth node in the fifth period comprises: in the fifth period, switching on the fifteenth thin film transistor under low level at the fourth node, and transmitting low level provided by the first control signal terminal to the shift control terminal, such that the shift control terminal outputs low level.


Claim 12

the shift control module comprises: a sixteenth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and a seventeenth thin film transistor having a control electrode electrically connected to the third node, a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal,
wherein controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node in the fourth period comprises: in the fourth period, switching on the seventeenth thin film transistor under low level at the third node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level.


Claim 13

the emission controller comprises one or more emission control circuits, and each of the one or more emission control circuits comprises:
a first processing module electrically connected to a starting signal terminal, a first voltage signal terminal, a first control signal terminal and a second control signal terminal and configured to generate a first signal to a first node in response to a first control signal, a second control signal and a second signal;
a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to generate the second signal to a second node in 
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to a third node and generate a fourth signal to a fourth node in response to the second control signal, the second signal and the first signal;
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein the one or more emission control circuits comprise a plurality of cascaded emission control circuits, and among the plurality of cascaded emission control circuits, the shift control terminal of an emission control circuit is electrically connected to the starting signal terminal of a next emission control circuit.


Claim 14

the first control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a first clock signal line, and the second control signal terminal of each odd-numbered stage of emission control circuit is electrically connected to a second clock signal line; and the first control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the second clock signal line, and the second control signal terminal of each even-numbered stage of emission control circuit is electrically connected to the first clock signal line.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622